Citation Nr: 1233674	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-28 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1996 to July 1998. 

The Veteran's right knee disability has been service-connected since the day after separation from service.  It had been rated based on limitation of motion with a 0 percent rating prior to May 1, 2002 and a 10 percent rating thereafter.  VA received the Veteran's claim for an increased rating on August 25, 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In that rating decision, the RO increased the assigned evaluation for the right knee disability from 10 to 30 percent, effective from August 25, 2008 (date of claim).  The Veteran appealed the assigned evaluation. 

In September 2010, the Veteran testified before the undersigned Veteran's Law Judge during a Board videoconference hearing from the RO.  A copy of the hearing transcript has been associated with the claims folder.

The Board remanded the matter on appeal in December 2010 to the RO (via the Appeals Management Center (AMC)) in order to obtain any outstanding identified records of pertinent treatment and to provide the Veteran with a new VA examination to evaluate the severity of her right knee disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the 30 percent disability rating currently assigned her right knee disability does not accurately reflect the severity of her disability.

The record reflects that pursuant to the Board's December 2010 remand directives, the Veteran was afforded a VA examination in January 2011 to evaluate the severity of her right knee disability.  In the examination report, the examiner noted findings regarding range of motion, as well as findings including "large effusion" and tenderness around the right knee.  X-ray films reportedly confirmed large effusion in the right knee, but otherwise no abnormalities.  The examiner further noted that the Veteran reported that she had undergone a MRI scan in the past but the report was not contained in the claims folder.  The examiner stated that the findings contained in a MRI scan report of the Veteran's right knee would be beneficial in determining the etiology of the extensive swelling and assisting in her diagnosis of the right knee disability.  The identified MRI study was never added to the claims file, and VA did not conduct an MRI in conjunction with the VA examination report.  VA is required to undertake necessary examinations and development recommended by VA examiners.  Daves v. Nicholson, 21 Vet. App. 46 (2007).  Therefore, on remand, the Veteran should be scheduled for an MRI scan of her right knee. 

Once the MRI results have been associated with the Veteran's claim folder, the file should be returned to the examiner who conducted the January 2011 VA examination, if possible, for review in order to prepare an addendum to the previous examination report that addresses any additional disability and/or pain or other functional symptoms substantiated by MRI findings.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a right knee MRI, and the report following that study should be associated with the claims folder. 

2. After the MRI results have been associated with the claims folder, the RO/AMC should arrange for the claims folder to be returned to the examiner who conducted the January 2011 VA examiner, if available, in order to prepare an addendum to the previous examination report, addressing any additional disability and/or pain or other functional symptoms substantiated by MRI findings.

3. If development, review, and an addendum cannot be obtained from the January 2011 VA examiner, the RO, after securing the right knee MRI study, must schedule a new examination by an appropriate specialist to evaluate the severity of the Veteran's right knee disability.   Specifically, the examiner should conduct a thorough orthopedic examination of the Veteran's right knee disability and provide a diagnosis of any pathology found. 

In examining the right knee disability, the examiner should document any limitation of motion (in degrees) of the Veteran's right knee, to include providing the point at which painful motion begins.  The examiner should also indicate whether there is any guarding on motion and identify the degree at which the guarding starts. 

The examiner should also comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the knee disability includes recurrent subluxation or lateral instability. 

The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state. 

4. The RO also is requested to review the entire file and undertake any additional development necessary to comply with the Veterans Claims Assistance Act of 2000.

5. After ensuring that the requested actions have been completed to the extent possible, the RO/AMC should then review the Veteran's claim for entitlement to an increase in a 30 percent rating for a right knee disability.  If the claim is denied, issue a supplemental statement of the case to the Veteran and her representative, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


